UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7630



JOHN JAMES SCHMIDT,

                                              Petitioner - Appellant,

             versus


RONALD   J.   ANGELONE,  Director,       Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-861-2)


Submitted:    March 14, 2003                 Decided:   March 25, 2003


Before WIDENER, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Bernard Hargett, HARGETT & WATSON, P.L.C., Richmond,
Virginia, for Appellant.    Steven Andrew Witmer, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John James Schmidt seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000). We have

independently reviewed the record and conclude that Schmidt has not

made a substantial showing of the denial of a constitutional right.

See Miller-El v. Cockrell,      U.S.     , 2003 WL 431659, at *10

(U.S. Feb. 25, 2003) (No. 01-7662).       Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2